Dissenting Oeinion.
Fenner, J.
While I adhere strenuously to the views expressed in my dissenting opinion in this case, yet, as the decree therein rendered has now become final, it might be my duty to join in its enforcement; and if I were satisfied that the mandate of this Court had been willfully disobeyed, I should perhaps be bound to concur in inflicting the penalties imposed by law.
But when, in answer to this rule for his attachment, the respondent judge appears at our bar and, respectfully purging himself of all intentional disrespect, contempt or disobedience, declares that he is making all possible efforts to comply with bur order, that he has been diligently studying the questions involved in the case which he is ordered to decide and maturing his conclusions thereon, with a view to render speedy judgment, as he expects to be able to do within the ensuing week, I fail to discover such disobedience of our mandate as is contemplated by art. 843 of the Code of Practice, and find no warrant of law justifying us in proceeding, under these circumstances and at this time, to the harsh remedy of imprisonment.
If a court had issued a mandate ordering a party to remove a house forthwith, it would scarcely be deemed a punishable disobedience if the party -was engaged in tearing down the house with a view to its removal. It is surely not more necessary to tear down a house before removing it, than it is for a judge to investigate the facts and consider the law of a case before deciding it.
Therefore, accepting the return of the judge as true, I consider that he is obeying instead of disobeying the mandate of this Court, under the only reasonable construction that can be placed upon it.
The contingency, therefore, for the issuance of an attachment, provided by law, has not, under my view, arisen.
The consideration due to the official character of respondent should prompt us to accept without reserve the sincerity of his assurances that he is making due efforts to comply with our ordei’, and will do so as soon as practicable and within a reasonable delay. I cannot see the necessity or propriety of issuing an order of attachment, even under a suspensive condition.
*617Tlie powers of control over the action of inferior judges confided to this Court are of a very grave and delicate character, and should be exercised only with the most scrupulous caution and respect for their rights and privileges, and for the dignity of their office. And particularly should the derogatory penalty of imprisonment be avoided, unless absolutely essential to punish wilful contempt or persistent denial of' justice.
In this case, a judgment final at anytime before the adjournment of his court in July will accomplish all the necessities of justice and enable the inevitable appeal to reach us at the earliest possible return-day, viz: in November next.
Believing, in accordance with his sworn return, that respondent is honestly striving to perform his duty under our mandate, and will seasonably comply with it, I see no necessity for the harsh proceeding invoked. While I shall ever be ready to vindicate with emphasis the just authority of this Court, I most respectfully dissent from the conclusion of the majority of the judges that this case, as now presented, is a proper one for resort to the unprecedented remedy of imprisonment of a judge.
I, therefore, dissent from the opinion and decree herein.